Banke, Chief Judge,
concurring specially.
I concur fully in the majority’s ruling that the appearance of a witness in prison garb is not error which will enable the defendant to obtain a new trial. However, having clearly set forth such a decision, the majority opinion goes on to suggest, unnecessarily, that a different result might obtain in cases where the prison garb is not “sufficiently ‘civilian,’ ” or in cases where the status of the witness is not revealed in testimony. Since I do not believe such circumstances would require a different result, I respectfully disassociate myself from that portion of the majority opinion.
I am authorized to state that Presiding Judge McMurray joins in this special concurrence.